Citation Nr: 0912389	
Decision Date: 04/02/09    Archive Date: 04/10/09

DOCKET NO.  96-51 728	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Evaluation of lumbar myofascial pain syndrome, with 
history of disc space narrowing, rated 10 percent disabling 
from September 2, 1994.

3.  Evaluation of lumbar myofascial pain syndrome, with 
history of disc space narrowing, rated 40 percent disabling 
from July 21, 2000.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May to October 1987 
and from May 1990 to September 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO).

The Veteran's claims were remanded in November 2003 and April 
2006 for further evidentiary development.  The claims are 
properly before the Board at this time.  The Board refers to 
the appellant as him or he for matters of consistency.


FINDINGS OF FACT

1.  PTSD is attributable to an in-service stressor.  The 
Veteran is service connected for another diagnostic entity.

2.  Prior to July 21, 2000, the Veteran's lumbar myofascial 
pain syndrome is characterized by findings of muscle spasm 
and some loss of lateral flexion.

3.  From July 21, 2000, the Veteran's lumbar myofascial pain 
syndrome is characterized by severe limitation of motion, no 
diagnosed neurological disorders, and less than six weeks of 
incapacitating episodes in a twelve-month period.


CONCLUSIONS OF LAW

1.  Dysthymic disorder with anxiety and PTSD was incurred in 
service. 38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.304, 3.304(f), 
3.306 (2008).

2.  Prior to July 21, 2000, lumbar myofascial pain syndrome, 
with history of disc space narrowing, is 20 percent 
disabling.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295 (2003).

3.  The criteria for an evaluation in excess of 40 percent 
for lumbar myofascial pain syndrome, with history of disc 
space narrowing, from July 21, 2000, are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2008); 
38 C.F.R. § 3.159(b) (2008); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide, in 
accordance with 38 C.F.R. § 3.159(b)(1).  VCAA notice should 
be provided to a claimant before the initial unfavorable RO 
decision on a claim.  See Pelegrini v. Principi, 18 Vet. App. 
112 (2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

The Veteran's claim was received prior to the enactment of 
the VCAA.  The RO decision that is the basis of this appeal 
was already decided and appealed prior to VCAA enactment.  
The Court acknowledged in Pelegrini, that where, as here, the 
section 5103(a) notice was not mandated at the time of the 
initial RO decision, the RO did not err in not providing such 
notice.  Rather, the appellant has the right to content 
complying notice and proper subsequent VA process. Pelegrini, 
at 120.

A letter dated in April 2004 told the Veteran that VA would 
make reasonable efforts to obtain evidence necessary to 
support his claim.  He was informed that he was required to 
provide sufficient information to allow VA to obtain records.  
He was asked to identify any VA or private medical treatment.  
The various types of evidence that might support his claim 
were listed.  The letter outlined VA's responsibilities with 
respect to obtaining evidence on the Veteran's behalf.

With regard to the claim of entitlement to service connection 
for PTSD, this claim will be granted herein.  As such, any 
further discussion of VCAA with regard to that claim is 
unnecessary.

With regard to the Veteran's rating claim, it is an appeal of 
an initial grant of service connection and assignment of 
evaluation.  Where the original claim has been substantiated 
and the appellant disagrees with the initial rating assigned, 
the VCAA requires no additional notice.  Rango v. Shinseki, 
No. 06-2723 (Vet. App. January 26, 2009).

The May 2007 examination afforded to the Veteran with regard 
to his spine disability was conducted by a medical 
professional, who solicited symptoms and complaints from the 
Veteran, conducted a full examination including x-rays, and 
provided a diagnosis based upon the evidence.  Therefore, 
this examination is adequate.  Nieves-Rodriguez v. Peake, 22 
Vet. App 295 (2008).

For the foregoing reasons, it is not prejudicial to the 
Veteran for the Board to decide this appeal.


PTSD

The Veteran contends that he has PTSD that is due to service.

In order for service connection to be awarded for PTSD, three 
elements must be present: (1) a current medical diagnosis of 
PTSD; (2) medical evidence of a causal nexus between current 
symptomatology and a claimed in-service stressor; and (3) 
credible supporting evidence that the claimed in-service 
stressor(s) actually occurred.  38 C.F.R. § 3.304(f) (2008); 
Cohen v. Brown, 10 Vet. App 128 (1997).  With respect to the 
second element, if the evidence shows that the Veteran did 
not serve in combat with enemy forces during service, or if 
there is a determination that the Veteran engaged in combat 
but the claimed stressor is not related to such combat, there 
must be independent evidence to corroborate the Veteran's 
statement as to the occurrence of the claimed stressor.  
Doran v. Brown, 6 Vet. App. 283, 289 (1994).  The Veteran's 
testimony, by itself, cannot establish the occurrence of a 
non-combat stressor.  See Dizoglio v. Brown, 9 Vet. App. 163, 
166 (1996).

The evidence of record shows numerous diagnoses of PTSD with 
regard to the Veteran.  Specifically, VA outpatient records 
dated in February 2002 and Vet Center records dated from 
November 1994 to June 2002 show treatment for PTSD.

In a December 2002 written statement, the Veteran's counselor 
at the Vet Center indicated that the Veteran was exposed to 
numerous incidents of personal trauma in service.  There was 
quid pro quo for sexual demands, exposure to two sexual 
assaults, and an inability to obtain protection.  This 
exacerbated PTSD that was already present and due to some 
childhood traumas.

During the May 2004 VA examination, the Veteran described 
several traumas, including an incident in 1987, when the 
Veteran was molested by a staff sergeant.  The examiner 
concluded that the Veteran's PTSD, at least in part, was due 
to in-service personal assault stressors.

An August 1987 service record verifies the Veteran's account 
of the described in-service incident.

In May 2007, the Veteran underwent VA examination.  The 
examiner found that he did not meet the criteria for a PTSD 
diagnosis.  However, he was diagnosed with dysthymic disorder 
and generalized anxiety disorder.

In a January 2008 addendum, a VA examiner noted the Veteran's 
stressors and opined that the dysthymic disorder and 
generalized anxiety disorder were conditions that were 
incurred in service or were aggravated beyond their natural 
course by the Veteran's service.

In a January 2009 rating decision, the RO awarded service 
connection for dysthymic disorder with anxiety, not otherwise 
specified.

The Board finds that there is a verified stressor from active 
service.  The Veteran has been diagnosed with PTSD.  In 
addition, the same events that led to the Veteran's dysthymic 
disorder and anxiety, as determined by the January 2008 VA 
examiner, also led to the diagnosis of PTSD, as opined by the 
May 2004 VA examiner.

Here, the Board is presented with the same in-service event, 
the same manifestations and two different diagnostic labels 
prepared by different professionals.  Based upon the record 
before the Board, we find little rational basis to accord 
more probative value to one diagnostic label over the other.  
The Board also notes that the disorders may not be separately 
rated as such would violate 38 C.F.R. § 4.14 (2008). 

Therefore, the Board finds that service connection should be 
granted for PTSD as a part of the Veteran's service-connected 
dysthymic disorder with anxiety.

Thus, entitlement to service connection for dysthymic 
disorder with anxiety and PTSD is granted.



Lumbar Spine Disability

The Veteran's lumbar spine disability is evaluated as 10 
percent disabling prior to July 21, 2000, and 40 percent 
disabling thereafter.

The 10 percent evaluation contemplates periarticular 
pathology productive of painful motion.  38 C.F.R. § 4.59 
(2008).  It is also consistent with slight limitation of 
motion.  In order to warrant a higher evaluation, the 
evidence must approximate the functional equivalent of 
moderate limitation of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995).

Disability ratings are based upon schedular requirements that 
reflect the average impairment of earning capacity occasioned 
by the state of a disorder.  38 U.S.C.A. § 1155.  Separate 
rating codes identify the various disabilities.  38 C.F.R. 
Part 4 (2008).  In determining the level of impairment, the 
disability must be considered in the context of the entire 
recorded history, including service medical records.  38 
C.F.R. § 4.2 (2008).  An evaluation of the level of 
disability present must also include consideration of the 
functional impairment of the Veteran's ability to engage in 
ordinary activities, including employment.  38 C.F.R. § 4.10 
(2008).  Also, where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7 (2008).

The Board notes that during the pendency of this claim, the 
criteria for rating disabilities of the spine were revised 
effective September 26, 2003. See 68 Fed. Reg. 51454 (Aug. 
27, 2003).  In VAOPGCPREC 3-2000 (April 2003), VA's General 
Counsel held that when a provision of the VA rating schedule 
is amended while a claim for an increased rating under that 
provision is pending, a determination as to whether the 
intervening change is more favorable to the Veteran should be 
made.  If the amendment is more favorable, that provision 
should be applied to rate the disability for periods from and 
after the effective date of the regulatory change; and the 
prior regulation should be applied to rate the Veteran's 
disability for periods preceding the effective date of the 
regulatory change.  The effective date of a liberalizing law 
or VA issue is no earlier than the effective date of the 
change.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2008).

Diagnostic Code 5292 (in effect prior to September 26, 2003) 
provided ratings based on limitation of motion of the lumbar 
spine.  Slight limitation of motion of the lumbar spine was 
to be rated 10 percent disabling; moderate limitation of 
motion of the lumbar spine was to be rated 20 percent 
disabling; and severe limitation of motion of the lumbar 
spine was to be rated 40 percent disabling.  38 C.F.R. 
§ 4.71a.

Diagnostic Code 5293 (in effect prior to September 23, 2002) 
provided ratings based on intervertebral disc syndrome.  Mild 
intervertebral disc syndrome was to be rated 10 percent 
disabling.  Moderate intervertebral disc syndrome with 
recurring attacks was to be rated 20 percent disabling.  
Severe intervertebral disc syndrome with recurring attacks 
with intermittent relief was to be rated 40 percent 
disabling.  Pronounced intervertebral disc syndrome with 
persistent symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to 
site of diseased disc, little intermittent relief, was to be 
rated 60 percent disabling.  38 C.F.R. § 4.71a.

Diagnostic Code 5293 (in effect from September 23, 2002 
through September 25, 2003) provided that intervertebral disc 
syndrome (preoperatively or postoperatively) was to be rated 
either on the total duration of incapacitating episodes over 
the past 12 months or by combining under 38 C.F.R. § 4.25 
separate ratings of its chronic orthopedic and neurologic 
manifestations along with ratings for all other disabilities, 
whichever method results in the higher rating.  Diagnostic 
Code 5293 (in effect from September 23, 2002 through 
September 25, 2003) provided a 40 percent rating for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least four weeks but less than 
six weeks during the past 12 months; and a 60 percent rating 
for intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least six weeks during the past 
12 months.  38 C.F.R. § 4.71a.

Note (1) provided that, for purposes of ratings under 
Diagnostic Code 5293, an incapacitating episode is a period 
of acute signs and symptoms due to intervertebral disc 
syndrome that requires bed rest prescribed by a physician and 
treatment by a physician.  "Chronic orthopedic and 
neurologic manifestations" means orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note (2) 
provide that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  38 C.F.R. § 4.71a.

Diagnostic Code 5295 (in effect prior to September 26, 2003) 
provided ratings for lumbosacral strain.  Lumbosacral strain 
with characteristic pain on motion was rated as 10 percent 
disabling.  Lumbosacral strain with muscle spasm on extreme 
forward bending, unilateral loss of lateral spine motion in 
the standing position, was rated 20 percent disabling.  
Severe lumbosacral strain with listing of whole spine to the 
opposite side, positive Goldthwaite's sign, marked limitation 
of forward bending in the standing position, loss of lateral 
motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion, was rated 40 percent 
disabling.  38 C.F.R. § 4.71a.

The General Rating Formula for Diseases and Injuries of the 
Spine (in effect from September 26, 2003) provides a 40 
percent disability rating for forward flexion of the 
thoracolumbar spine 30 degrees or less; or, favorable 
ankylosis of the entire thoracolumbar spine.  A 50 percent 
disability rating is assigned for unfavorable ankylosis of 
the entire thoracolumbar spine.  38 C.F.R. § 4.71a.  Note (1) 
directs that any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, are to be separately rated under the 
appropriate diagnostic code.

Diagnostic Code 5243 (effective September 26, 2003) provides 
that intervertebral disc syndrome (IVDS) is to be rated 
either under the General Rating Formula for  Diseases and 
Injuries of the Spine or under the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher rating when 
all disabilities are combined under 38 C.F.R. § 4.25.

The Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes (effective September 26, 2003) 
provides a 40 percent disability rating for IVDS with 
incapacitating episodes having a total duration of at least 4 
weeks but less than 6 weeks during the past 12 months; and a 
60 percent disability rating for IVDS with incapacitating 
episodes having a total duration of at least 6 weeks during 
the past 12 months.  38 C.F.R. § 4.71a.

Note (1) to Diagnostic Code 5243 (effective September 26, 
2003) provides that, for purposes of ratings under Diagnostic 
Code 5243, an incapacitating episode is a period of acute 
signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by 
a physician.  38 C.F.R. § 4.71a.

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, it must be 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Private treatment records dated in September and October 1994 
show the Veteran complained of low back pain and pain and 
numbness in his legs.

In November 1994, the Veteran underwent VA examination.  In 
addition to back pain, the Veteran complained of a constant 
left leg ache and numbness in the first, second, and 
sometimes third toes of the left foot.  An EMG reported the 
Veteran as normal.  The left leg felt weak at times and had 
given way on two occasions.  On examination, the Veteran had 
a normal gait.  Heel and toe walking was satisfactory.  The 
spine appeared to be in proper alignment.  There was 
tenderness over the lower lumbar area.  There was bilateral 
paraspinal muscle spasm over the lumbosacral spine.  Range of 
motion was forward flexion to the mid-tibial level.  Lateral 
flexion was to 20 degrees bilaterally, extension was to 20 
degrees, and rotation was to 45 degrees bilaterally.  Deep 
tendon reflexes were +2/4 at the knees and ankles.  Sensory 
examination was +5/5 on the right, +3/5 on the dorsum of the 
left foot, and +5/5 in other areas of the left leg.  Motor 
examination was +5/5 bilaterally.  The diagnosis was 
myofascial pain syndrome of the lumbosacral spine with left 
leg radiculopathy.

In December 1994, the Veteran underwent VA neurological 
examination.  He complained of numbness over the tops of his 
foot and toes, with radiating pain and some low back pain.  
On examination, motor power, bulk, and tone were normal in 
the lower extremities.  Reflexes were 2+ at the patella.  The 
left Achilles was diminished, with plantar extensor response 
on the left.  Temperature sensation was reduced over the 
dorsal aspect of the foot and lateral aspect of the foot.  S1 
distribution was intact.  The Veteran could walk on his toes, 
and straight leg raising was normal.  The impression was 
possible left L5 radiculopathy with some sensory disturbance 
on the left.

A December 1994 VA MRI report shows no evidence of thecal sac 
or nerve root compression.

A January 1996 VA outpatient record shows the Veteran 
complained of muscle spasms in the lumbar spine.

A March 1996 VA treatment record shows the Veteran complained 
of back pain but no numbness in the legs.  There was 
occasional numbness in the toes.  His legs felt weak when he 
walked.  On examination, there was tenderness in the lower 
lumbosacral spine and interscapular areas.  The Veteran 
flexed to 90 degrees and then complained of pain.  Deep 
tendon reflexes were symmetrical, and strength was normal.

In April 1997, the Veteran underwent VA examination.  A 
previous CT scan showed early degenerative changes.  He 
described low back pain with radicular symptoms into the legs 
and ankles.  He avoided bending, lifting, and stooping, but 
standing and walking were tolerable.  On examination, there 
was mild lumbar spine tenderness.  Range of motion was 
flexion to 95 degrees, extension to 10 degrees, lateral 
bending to 35 degrees bilaterally, and rotation to 35 degrees 
bilaterally.  Deep tendon reflexes were equal at the knees 
and ankles.  Sensation was intact throughout the lower 
extremities.  Motor testing revealed the quadriceps and 
anterior tibial group to be 5/5.  The diagnosis was 
myofascial pain syndrome of the lumbar spine with early MRI 
evidence of degenerative changes in the lumbar levels.

A January 1998 VA report of a CT of the lumbar spine shows 
there was no evidence of herniated disc or spinal stenosis.

A July 2000 private treatment record shows the Veteran 
demonstrated spasm of the spine muscles on range of motion 
testing and palpation.  He had full range of motion of the 
lumbar spine.  The diagnosis was lumbosacral strain.

In September 2000, the Veteran underwent VA examination.  He 
complained of daily pain in his back.  He described radicular 
symptoms in the left leg.  There was numbness in the second 
and third toes of both feet.  There was no loss of bowel or 
bladder control.  Flare-ups of the lumbar spine occurred 
about two days a week.  During those times, range of motion 
was diminished, and the Veteran occasionally had 
incoordination in his gait but no additional weakness in the 
lower extremities.  On examination, there was tenderness in 
the lower lumbar area.  There was some sacroiliac tenderness 
on the left.  There was no spasm at this time.  Flexion of 
the lumbar spine was to 45 degrees, extension was to 5 
degrees, lateral bending was to 15 degrees bilaterally, and 
rotation was to 15 degrees bilaterally.  Deep tendon reflexes 
were equal at the knees and ankles.  Sensation was intact in 
the lower extremities.  Motor testing was 4/5 bilaterally.  
There was no measurable atrophy.  The Veteran's gait was 
normal.  The examiner estimated the Veteran would lose an 
additional 20 to 25 degrees of flexion during flare-ups.  
Because of radicular symptoms, the examiner would expect some 
incoordination in the lower extremities, manifested by 
alteration in gait, graded as moderate.  There would also be 
moderately diminished endurance.  The diagnosis was chronic 
thoracolumbar spine.

An October 2000 VA x-ray report shows there were no 
lumbosacral spine abnormalities noted.

An August 2001 VA outpatient record shows the Veteran 
complained of worsening back pain now that he was doing a lot 
of lifting at work.

An October 2001 VA treatment record shows the Veteran worked 
in a setting where he was able to change his posture.  He had 
periodic tingling in the left leg.  On evaluation, there was 
good forward flexion and good side bending.  However, back 
bending was bothersome.  Strength was good, and there was 
point tenderness in the lumbar spine.

In May 2004, the Veteran underwent VA examination.  He 
estimated that he lost between six and eight days of work due 
to low back pain.  There were no physician recommendations 
that the Veteran stay home in bed.  He complained of low back 
pain at the paraspinous muscles in the right and low back.  
Pain was constant.  At times when pain increased, the Veteran 
got transient numbness in the thighs.  He estimated that he 
had flare-ups two or three times per week.  There was no 
history of incapacitating episodes over the last year.  He 
described muscle spasms in the low back about once a week.  
He sometimes had numbness in his thighs and toes during 
flare-ups.  There was no loss of bowel or bladder control.

On examination, the Veteran did not demonstrate any grimacing 
or other visible signs of pain when he was changing 
positions.  He had a normal gait and did not use a walking 
aid.  There was no tenderness on palpating the midline of the 
lumbar spine or the paraspinous muscles of the lumbar spine.  
In a seated position, flexion was to 50 degrees five times, 
with no apparent pain.  In a standing position, flexion was 
to 90 degrees five times, with no apparent pain.  Extension 
was to 5 degrees, with pain throughout the 5 degrees.  After 
two back extensions, the Veteran was unwilling to perform 
more.  Lateral flexion was to 30 degrees bilaterally, with 
pain beginning on the left at 20 degrees.  Rotation was to 40 
degrees on the right, with pain in the last 10 degrees, and 
45 degrees on the left.

On neurological examination, there was no sciatic notch 
tenderness of either buttock.  In the seated position, 
straight leg raising was negative bilaterally for sciatica.  
Sensory examination was without numbness of the thighs, legs, 
and feet.  Motor strength testing was without weakness of the 
hips, knees, or ankles.  Heel and toe walking was done 
without any apparent weakness.  Bilateral knee and ankle 
reflexes were 1/4.  The impression was lumbosacral spine 
degenerative disc disease.  The examiner opined that the 
functional impairment of the Veteran due to this disability 
was moderate.  X-rays revealed suspected early narrowing of 
the disc space at L4-L5.  There was no definite evidence of 
spondylolysis or spondylolisthesis.

In May 2007, the Veteran underwent VA examination.  He 
complained of pain across the low back with flare-ups that 
occurred two or three times a year and lasted one or two 
weeks.  During flare-ups, he found himself mostly bedridden 
and suffered terrible spasms across the low back, with 
decreased range of motion.  During flare-ups, the Veteran 
also had pain radiating into the leg with some numbness of 
the second and third toes.  Over the past twelve months, the 
Veteran reported a total of two days of incapacitation.  He 
used a cane during flare-ups.

On examination, the Veteran could get himself out of a supine 
position and walk with a slow but normal gait.  He could walk 
on his toes and heels.  Examination of the thoracolumbar 
spine shows there was some loss of the normal lumbar 
lordosis.  There was palpable paraspinal muscle spasms and 
tenderness throughout the lumbar spine.  Range of motion was 
forward flexion to 40 degrees, extension to 0 degrees, left 
lateral flexion to 30 degrees, right lateral flexion to 40 
degrees, left lateral rotation to 20 degrees, and right 
lateral rotation to 30 degrees.  There was pain throughout 
the motion.  Examination of the lower extremities showed 5/5 
motor strength throughout, with normal sensation.  There were 
2+ deep tendon reflexes of the patellar tendon and Achilles 
tendon, downgoing toes with Babinski, and negative straight 
leg raise.  The diagnosis was chronic myofascial lumbar spine 
pain syndrome.  The examiner opined that, during flare-ups, 
the Veteran was likely to lose an additional 10-15 degrees of 
global range of motion across the lumbosacral spine.

The RO has assigned a staged rating.  The Board concludes 
that there has been a significant change in the disability 
and a staged evaluation is warranted.  We do not agree with 
the evaluation assigned during the first stage.


Evaluation Prior to July 21, 2000

After reviewing the evidence, the Board finds that the 
Veteran's disability warrants an increase to a 20 percent 
evaluation for the period prior to July 21, 2000.  
Specifically, the Board finds that the Veteran's disability, 
for that time period, meets the criteria for a 20 percent 
evaluation under Diagnostic Code 5295, for lumbosacral 
strain.  Medical records dated in November 1994 and January 
1996 show the Veteran complained of and was found to have 
muscle spasms in his back.  Furthermore, the November 1994 VA 
examination report shows the Veteran's lateral flexion was 
limited to 20 degrees on each side.  As such, the criteria 
for a 20 percent disability rating under Diagnostic Code 5295 
are met.

The 20 percent evaluation now assigned contemplates moderate 
limitation of motion and lumbosacral strain with muscle spasm 
on extreme forward bending and unilateral loss of lateral 
spine motion in the standing position.  Diagnostic Codes 
5292, 5295.  In order to warrant a higher evaluation, there 
must be the functional equivalent of severe limitation of 
motion, severe intervertebral disc syndrome, or severe 
lumbosacral strain.

In evaluating whether the Veteran's disability warrants an 
evaluation in excess of 20 percent prior to July 21, 2000, 
the Board finds that he did not demonstrate the functional 
equivalent of severe limitation of motion of the lumbar spine 
during that time.  The November 1994 VA examination shows the 
Veteran could flex to the mid tibial level, with lateral 
flexion to 20 degrees, extension to 20 degrees, and rotation 
to 45 degrees.  A March 1996 record shows the Veteran could 
flex to 90 degrees, at which point pain began.  Finally, the 
April 1997 VA examination report shows the Veteran could flex 
to 95 degrees, with extension to 10 degrees, lateral bending 
to 35 degrees, and rotation to 35 degrees.  None of this 
evidence demonstrates the functional equivalent of severe 
limitation of motion of the Veteran's lumbar spine.  In 
addition, there is no lay evidence of record prior to July 
21, 2000, to suggest the Veteran had severe limitation of 
motion of his lumbar spine.

Furthermore, the Veteran is not entitled to an evaluation in 
excess of 20 percent under the criteria of Diagnostic Code 
5295.  While the evidence shows there were early degenerative 
changes, there is no evidence of listing of whole spine to 
the opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in the standing position, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  Therefore, an 
evaluation in excess of 20 percent under Diagnostic Code 5295 
is not warranted.

Finally, the Board finds that, prior to July 21, 2000, 
Diagnostic Code 5293, for IVDS, is not applicable.  The 
evidence of that time period shows the Veteran had not yet 
been shown to have disc disease.  A December 1994 MRI report 
specifically showed there was no evidence of thecal sac or 
nerve root compression, and a January 1998 report of a CT of 
the lumbar spine showed there was no evidence of herniated 
disc or spinal stenosis.  No disc disease was shown or 
diagnosed prior to July 21, 2000.  As such, the criteria 
under Diagnostic Code 5293 are not for application.

Therefore, the Board finds that the Veteran's disability 
warrants an increase to a 20 percent evaluation prior to July 
21, 2000.  The claim is granted.  To the extent that the 
Veteran seeks an evaluation in excess of 20 percent, such is 
denied.  Gilbert v. Derwinski, supra.




Evaluation from July 21, 2000

Effective July 21, 2000, the Veteran's disability was 
assigned a 40 percent evaluation.

Under the criteria in effect prior to September 2003, the 
Board notes that Diagnostic Codes 5292 and 5295 provide for a 
maximum schedular evaluation of 40 percent, the rating 
already assigned to the Veteran's disability for this time 
period.

Under the General Rating Formula for Diseases and Injuries of 
the Spine, the Veteran does not warrant an evaluation in 
excess of 40 percent because the evidence shows he does not 
have unfavorable ankylosis of the entire thoracolumbar spine.

The Board accepts that the Veteran has functional impairment, 
pain, and pain on motion.  See DeLuca.  However, neither the 
lay nor medical evidence reflects the functional equivalent 
of unfavorable ankylosis of the entire thoracolumbar spine.  
See Johnston v. Brown, 10 Vet. App. 80 (1997).  The Board has 
also considered whether a higher evaluation would be 
assignable based upon separate evaluations for limitation of 
motion and neurologic deficit.  However, a 40 percent rating 
is the maximum evaluation available for limitation of motion 
of the lumbar spine under all applicable criteria.  

Furthermore, the evidence is against the presence of a 
neurologic deficit at any time during the appeal period.  
While a November 1994 VA examination report shows a diagnosis 
of left leg radiculopathy, all subsequent examinations and 
reports contain no evidence of any neurologic disorder.  A 
December 1994 neurological examination, conducted just one 
month after the previous diagnosis of left leg radiculopathy, 
shows only an impression of possible left L5 radiculopathy.  
All subsequent VA and private medical records contain no 
diagnosis of a neurological disorder.  Therefore, while the 
Veteran has complained of some periodic feelings of numbness 
in the legs, the Board finds that a neurological disorder has 
not been identified or diagnosed, such that an increased 
evaluation is warranted.

We conclude that the findings of skilled medical 
professionals are more probative than the contradicted lay 
statements.  In regard to the finding of +3/5 strength on the 
left foot in November 1994, we must compare that finding with 
all other evidence, to include the contemporaneous, normal 
EMG.  Here, the preponderance of the evidence is against a 
finding of a neurologic deficit.

Under Diagnostic Code 5293, in effect prior to September 23, 
2002, an increased evaluation is not warranted because the 
Veteran has not demonstrated pronounced IVDS with persistent 
symptoms and little intermittent relief.  Furthermore, under 
Diagnostic Code 5293, in effect from September 23, 2002, the 
Veteran is not entitled to an increased evaluation because 
there is no evidence that he experienced at least six weeks 
of incapacitating episodes in a twelve-month period.  In May 
2004, the Veteran estimated that he lost only six to eight 
days of work due to his back disability.  Furthermore, there 
were no physician recommendations that he stay in bed.  
Additionally, in May 2007, the Veteran reported a total of 
two days of incapacitation over the past twelve months.  As 
such, an increased evaluation under the criteria of 
Diagnostic Code 5293, in effect from September 23, 2002, is 
not warranted.  The Board also notes that, pursuant to the 
criteria of Diagnostic Code 5293, in effect from September 
23, 2002, to September 25, 2003, the Veteran is not entitled 
to a higher evaluation when combining separate orthopedic and 
neurological manifestations.  The analysis for this is the 
same for that discussed above.

Therefore, the Board concludes that the evidence 
preponderates against a finding that the Veteran is entitled 
to an evaluation in excess of 40 percent from July 21, 2000.

The Board observes that in cases where the original rating 
assigned is appealed, consideration must be given to whether 
a higher rating is warranted at any point during the pendency 
of the claim.  Fenderson v. West, 12 Vet. App. 119 (1999).  
In this case, the Board has assigned a staged rating, as is 
described above.

Finally, the Board has considered whether the case should be 
referred for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2008).  However, there is no evidence of 
hospitalization due to the Veteran's spine disability.  In 
addition, Veteran has reported missing no more than eight 
work days in a year, due to his lumbar spine disability.  
This impact on employment is contemplated by the 20 and 40 
percent evaluations assigned herein.  Therefore, the Board 
finds that the criteria for submission for an extra-schedular 
rating pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See 
Bagwell v. Brown, 9 Vet. App. 237 (1996); Floyd v. Brown, 9 
Vet. App. 88 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


ORDER

Service connection for dysthymic disorder with anxiety and 
PTSD is granted.

An evaluation of 20 percent for lumbar myofascial pain 
syndrome, with history of disc space narrowing, from 
September 2, 1994, is granted, subject to the laws and 
regulations governing the payment of VA benefits.

An evaluation in excess of 40 percent for lumbar myofascial 
pain syndrome, with history of disc space narrowing, is 
denied.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


